Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art of record cited by the Applicant and by the Examiner, fails singly or in combination to teach or suggest the following:
 While the prior art of record may determine a short transmission time interval (sTTI) based on timing advance values or commands, and while a timing advance (TADV) is known to depend from the distance between a terminal apparatus and an apparatus (such as base station)   (i.e. round-trip time), none of the prior art suggest or teaches:
 “deciding the minimum unit of the transmission time as sTTI according to a following condition being satisfied:  TUE + TADV < a*sTTI          
TUE : is a time for decoding of received data and generation of transmission data at the terminal apparatus; and the coefficient a indicating a system configuration parameter value determined based on a period of time after the apparatus transmits data to the terminal apparatus until the apparatus receives data from the terminal apparatus”. As indicated in independent claims 1, 10, 17 and 18. 
 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
 /AHMED ELALLAM/ Primary Examiner, Art Unit 2471                                                                                                                                                                                                       2/22/2021